DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by IEEE article to Xu, et al. (MMBIA, 10/2015, cited by Applicant on IDS filed 12/23/2020).
With respect to Claim 1, Xu teaches a method for generating motion information from positron emission tomography (PET) imaging of a subject (Abstract and throughout disclosure), the method comprising:
receiving time-of-flight (TOF) data acquired using a PET system (Abstract; and Page 2132, Column 1, Paragraph 1);
selecting, using at least one image reconstructed from the TOF data, a region of interest (ROI) of the subject having tissues subject to motion (Abstract; Page 2132, Column 1, Paragraph 1; and Page 2137, Column 2, Paragraph 2);
generating a TOF sinogram mask by projecting an image mask corresponding to the ROI into a sinogram space (Abstract; Page 2133, Column 1, Paragraph 1-Column 2, Paragraph 1; Page 2135, Column 2, Paragraph 1);
applying the TOF sinogram mask to a TOF sinogram, produced using the TOF data, to identify data in the TOF sinogram associated with motion of the tissues of the ROI (Abstract; Page 2133, Column 1, Paragraph 1-Column 2, Paragraph 1; Page 2135, Column 2, Paragraph 1; Page 2137, Column 1, Paragraph 2); and
generating motion information of the tissues of the ROI using the data identified (Abstract; Page 2132, Column 1, Paragraph 1; Page 2133, Column 2, Paragraph 1; Figure 8; Page 2141, Column 1, Paragraph 1-Column 2, Paragraph 1).
With respect to Claim 11, Xu teaches a system for generating motion information from positron emission tomography (PET) imaging of a subject the system (Abstract and throughout disclosure) comprising:
a non-transitory computer readable medium having stored therein instructions for generating motion information, and a processor configured to execute the instructions (Page 2136, Column 2, Paragraph 3-Page 2137, Column 2, Paragraph 2), in order to perform a method, comprising:
receiving time-of-flight (TOF) data acquired using a PET system (Abstract; and Page 2132, Column 1, Paragraph 1);
selecting, using at least one image reconstructed from the TOF data, a region of interest (ROI) of the subject having tissues subject to motion (Abstract; Page 2132, Column 1, Paragraph 1; and Page 2137, Column 2, Paragraph 2);
generating a TOF sinogram mask by projecting an image mask corresponding to the ROI into a sinogram space (Abstract; Page 2133, Column 1, Paragraph 1-Column 2, Paragraph 1; Page 2135, Column 2, Paragraph 1);
applying the TOF sinogram mask to a TOF sinogram, produced using the TOF data, to identify data in the TOF sinogram associated with motion of the tissues of the ROI (Abstract; Page 2133, Column 1, Paragraph 1-Column 2, Paragraph 1; Page 2135, Column 2, Paragraph 1; Page 2137, Column 1, Paragraph 2); and
generating motion information of the tissues of the ROI using the data identified (Abstract; Page 2132, Column 1, Paragraph 1; Page 2133, Column 2, Paragraph 1; Figure 8; Page 2141, Column 1, Paragraph 1-Column 2, Paragraph 1).
With respect to Claims 2 and 12, Xu further teaches that the TOF data comprises list-mode data (Page 2135; Column 1, Paragraph 3).
With respect to Claims 3 and 13, Xu further teaches that the TOF sinogram is a three-dimensional (3D) TOF sinogram (Page 2132, Column 1, Paragraph 1; and the Paragraph bridging Columns 1 and 2 on Page 2133).
With respect to Claims 4 and 14, Xu further teaches selecting the ROI to be oriented in at least one of an axial direction and a transaxial direction relative to an axis of the subject (Abstract; and Page 2132, Column 2, Paragraph 3).
With respect to Claims 5 and 15, Xu further teaches selecting the ROI to comprise at least one of a lung tissue, a heart tissue, a liver tissue, and a diaphragm tissue (Abstract; Page 2137, Column 2, Paragraph 2; and Figure 11).
With respect to Claims 7 and 16, Xu further teaches applying a center of mass (COM) algorithm to generate the motion information (Abstract; Section D; Appendices; all throughout disclosure).
With respect to Claims 8 and 17, Xu further teaches generating a respiratory waveform using the data in the TOF sinogram associated with the motion (Page 2137, Column 2, Paragraph 3; Page 2141, Column 2, Paragraph 1).
With respect to Claims 10 and 19, Xu further teaches using the motion information to perform a gated image reconstruction using the TOF data (Abstract; Page 2132, Column 1, Paragraph 1; Figure 8; Page 2137, Column 2, Paragraph 2; Page 2141, Column 1, Paragraph 1-Column 2, Paragraph 2).

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by IEEE article to Klein, et al. (MMBIA, 2001, cited by Applicant on IDS filed 12/23/2020).
With respect to Claim 1, Klein teaches a method for generating motion information from positron emission tomography (PET) imaging of a subject (Abstract and throughout disclosure), the method comprising:
receiving time-of-flight (TOF) data acquired using a PET system (Abstract; and Section 2.1, Paragraph 2);
selecting, using at least one image reconstructed from the TOF data, a region of interest (ROI; e.g., COM of an area and/or organ, Section 2.1) of the subject having tissues subject to motion (Abstract; Introduction, Paragraph 5; and Section 2.1, Paragraphs 1-2);
generating a TOF sinogram mask by projecting an image mask corresponding to the ROI into a sinogram space (Section 2.2, Paragraph 4);
applying the TOF sinogram mask to a TOF sinogram, produced using the TOF data, to identify data in the TOF sinogram associated with motion of the tissues of the ROI (Abstract; Section 2.1, Paragraph 3; and Section 2.2, Paragraphs 1-5); and
generating motion information of the tissues of the ROI using the data identified (Abstract; Section 2.2, Paragraph 6; and Section 2.3, Paragraph 6).
With respect to Claim 11, Klein teaches a system for generating motion information from positron emission tomography (PET) imaging of a subject (Abstract and throughout the disclosure), the system comprising:
a non-transitory computer readable medium having stored therein instructions for generating motion information and a processor configured to execute the instructions (Section 2.1, Paragraphs 2 and 5), in order to:
receive time-of-flight (TOF) data acquired from a subject using a PET system (Abstract; and Section 2.1, Paragraph 2); 
reconstruct at least one image using the TOF data (Section 2.1, Paragraphs 1-2);
generate an image mask based on a selection of a region of interest (ROI) of the subject having tissues subject to motion and generate a TOF sinogram mask by projecting the image mask into a sinogram space (Section 2.2, Paragraph 4);
apply the TOF sinogram mask to a TOF sinogram, produced using the TOF data, to identify data in the TOF sinogram associated with motion of the tissues of the ROI in the TOF sinogram (Abstract; Section 2.1, Paragraph 3; and Section 2.2, Paragraphs 1-5); and, 
generate motion information of the tissues of the ROI using the identified data (Abstract; Section 2.2, Paragraph 6; and Section 2.3, Paragraph 6).
With respect to Claims 2 and 12, Klein further teaches that the TOF data comprises list-mode data (Abstract; and Section 2.1, Paragraph 2).
With respect to Claims 3 and 13, Klein further teaches that the TOF sinogram is a three-dimensional (3D, e.g. summed 2D along the axial direction) TOF sinogram (Section 2.2, Paragraph 1).
With respect to Claims 4 and 14, Klein further teaches selecting the ROI to be oriented in at least one of an axial direction and a transaxial direction relative to an axis of the subject (Abstract; Introduction, Paragraph 5; and Section 2.1, Paragraph 2).
With respect to Claims 5 and 15, Klein further teaches selecting the ROI to comprise at least one of a lung tissue, a heart tissue, a liver tissue, and a diaphragm tissue (Section 2.1, Paragraph 4; and Figure 1).
With respect to Claims 7 and 16, Klein further teaches applying a center of mass (COM) algorithm to generate the motion information (Abstract; Introduction, Paragraph 5; Section 2.1, Paragraph 5; and throughout Section 2.2).
With respect to Claims 8 and 17, Klein further teaches generating a respiratory waveform using the data in the TOF sinogram associated with the motion (Section 2.2, Paragraph 5; Section 2.2, Paragraph 6; and Figure 2).
With respect to Claims 9 and 18, Klein further teaches applying a band-pass filter to the respiratory waveform (Section 3.1, Paragraph 1).
With respect to Claims 10 and 19, Klein further teaches using the motion information to perform a gated image reconstruction using the TOF data (Section 3.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, as applied to Claims 1 and 11 above, in view of U.S. Patent Application Publication to Defrise, et al. (US 2006/0266946 A1).
With respect to Claims 6 and 20, Klein teaches most of the elements of the claimed invention, including the creation of the TOF sinogram data associated with the motion, and discusses rebinning data (see Claims 1 and 11 above and Pages 2137-2138, Section IV, Results), but does not specifically teach using a single slice rebinning (SSRB) algorithm for said rebinning of the data.
Defrise teaches an apparatus and method for TOF-PET data acquisition and analysis, in order to determine motion of a patient area/organ during said PET imaging, and uses an SSRB algorithm for rebinning TOF-PET sinogram data, in order to simplify data calculations, reducing computational load without totally sacrificing image quality (Paragraphs 12-14 and 29-32). 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to apply an SSRB algorithm for rebinning of TOF-PET sinogram data to use in further calculations of patient motion in imaging, as suggested by Defrise, in the apparatus and method of Klein, thereby simplifying the computational process, without sacrificing image quality, and reducing computational resources needed in a faster process, as suggested by Defrise (Paragraphs 12-14 and 29-32).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Klein.
With respect to Claims 9 and 18, Xu teaches most of the elements of the claimed invention, including creation of a respiratory waveform, but does not teach post-filtering of said waveform.
Klein teaches applying a low band-pass filter to the respiratory waveform to compensate for image noise caused by nearby areas that experience motion at a lower frequency than the motion of the ROI (Section 3.1, Paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to apply a low band pass filter to an image data generated respiratory waveform, as suggested by Klein, in the apparatus of Xu, to improve image quality by compensating for background noises of other area motions close to the ROI, as suggested by Klein (Section 3.1, Paragraph 1 [especially Lines 8-17]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/16/2021